 



EXHIBIT 10.26

 

TENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS TENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Tenth
Amendment”) is entered into and effective as of the Tenth Amendment Closing Date
(as defined below) among ENERJEX RESOURCES, INC., a Nevada corporation
(“Parent”), ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation (“EnerJex Kansas”), WORKING INTEREST, LLC, a Kansas limited
liability company (“Working Interest”), BLACK SABLE ENERGY, LLC, a Texas limited
liability company (“Black Sable”), BLACK RAVEN ENERGY, INC., a Nevada
corporation (“Black Raven”), ADENA, LLC, a Colorado limited liability company
(“Adena”; together with Parent, EnerJex Kansas, Working Interest, Black Sable
and Black Raven, collectively, “Borrowers” and each, a “Borrower”), and TEXAS
CAPITAL BANK, N.A., a national banking association, as a Bank, L/C Issuer and
Administrative Agent (in such latter capacity and together with its successors
and permitted assigns in such capacity the “Administrative Agent”), and the
several banks and financial institutions from time to time parties to the Credit
Agreement, as defined below (the “Banks”). Capitalized terms used but not
defined in this Tenth Amendment have the meaning given them in the Credit
Agreement.

 

RECITALS

 

A.               Borrowers, Administrative Agent, L/C Issuer and Banks
previously entered into that certain Amended and Restated Credit Agreement dated
as of October 3, 2011, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of December 14, 2011, that certain Second
Amendment to Amended and Restated Credit Agreement dated as of August 31, 2012,
that certain Third Amendment to Amended and Restated Credit Agreement dated as
of November 2, 2012, that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of January 24, 2013, that certain Fifth Amendment to
Amended and Restated Credit Agreement dated as of September 30, 2013, that
certain Sixth Amendment thereto dated as of November 19, 2013, that certain
Seventh Amendment thereto dated as of June 16, 2014, that certain Eighth
Amendment thereto dated as of August 13, 2014, and that certain Ninth Amendment
thereto dated as of April 29, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.             Borrowers have requested that Administrative Agent and Banks
amend the Credit Agreement to, among other things, (i) allow EnerJex Kansas to
sell the Rantoul Project Assets (“Rantoul Sale”) and release EnerJex Kansas’
interests in Rantoul Project Assets for the Liens under the Collateral Documents
executed in favor of Administrative Agent, and (ii) allow for approximately
$1,300,000 of the proceeds from the Rantoul Sale to be reinvested by Borrowers
in its Oil and Gas Properties as set forth on Annex A hereto (“Reinvestment
Transactions”).

 

C.             Borrowers, Administrative Agent, L/C Issuer and Banks have agreed
to amend the Credit Agreement, subject to the terms and conditions of this Tenth
Amendment.

 

 

 

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

I.              Specific Amendments to Credit Agreement.

 

A.          Article I, Definitions, of the Credit Agreement is hereby amended by
adding the following definitions in their proper alphabetical order:

 

“Rantoul Sale” is defined in Recital B of the Tenth Amendment. “Reinvestment
Transactions” is defined in Recital B of the Tenth Amendment.

 

“Tenth Amendment” means the Tenth Amendment to Amended and Restated Credit
Agreement dated effective as of the Tenth Amendment Closing Date by and among
Borrowers, Administrative Agent, L/C Issuer and Banks.

 

“Tenth Amendment Closing Date” means August 12, 2015.

 

B.          Article I, Definitions, of the Credit Agreement is hereby amended by
revising the definition of “Conforming Borrowing Base” in its entirety as
follows:

 

“Conforming Borrowing Base” means, as of the Tenth Amendment Closing Date,
$18,000,000.

 

II.            Section 2.04, Borrowing Base Determination, of the Credit
Agreement is hereby amended by replacing Section 2.04(a) with following:

 

(a)         The Borrowing Base in effect as of the Tenth Amendment Closing Date
is $19,150,000 relative to the Proved Reserves attributable to the Borrowing
Base Oil and Gas Properties and the Monthly Borrowing Base Reduction for
September 1, 2015 is $50,000. The Borrowing Base shall be automatically reduced
on the first day of each month by the Monthly Borrowing Base Reduction beginning
September 1, 2015. The Borrowing Base and the Monthly Borrowing Base Reduction
shall be re-determined from time to time pursuant to the provisions of this
Section.

 

III.           Article VI, Affirmative Covenants, of the Credit Agreement is
hereby to add the following new Section 6.30:

 

Section 6.30. Rantoul Sale. From time to time, at the request of Administrative
Agent (but in any event within 5 Business Days of such request), Borrower will
provide, in form and content satisfactory to Administrative Agent, an accounting
to Administrative Agent regarding Borrowers’ use of the proceeds from the
Rantoul Sale (other than to pay down the Loans) towards either (i) acquiring
additional working and net revenue interest in and/or (ii) enhancing production
from, in each case, the Borrower’s Oil and Gas Properties subject to the Liens
under the Collateral Documents, as the Reinvestment Transactions.

 

 2 

 

 

IV.           Partial Release. Subject to the terms of this Tenth Amendment
(including Section VI hereof), Administrative Agent, on behalf of itself and the
Banks, agrees to deliver execution counterparts of the Partial Release attached
hereto as Annex B.

 

V.             Consent to Certain Transactions. Subject to the terms of this
Tenth Amendment (including Section VI hereof), Administrative Agent and Banks
hereby consent to (a) the Rantoul Sale and (b) the Reinvestment Transactions.
The consent granted under this Tenth Amendment shall not be considered an
admission or agreement that any other modifications are contemplated by the
Administrative Agent or the Banks or in any Loan Document or establish any
course of dealing between Administrative Agent or the Banks and Borrower with
regard to future consents, waivers or amendments. The consent granted under this
Tenth Amendment should not be construed as an indication that Administrative
Agent or the Banks would be willing to agree to any future modifications to any
of the terms of the Credit Agreement or other Loan Documents, or any waiver of
any Events of Default or Defaults that may exist or occur thereunder.

 

VI.          Conditions Precedent to Tenth Amendment. This Tenth Amendment shall
be effective once each of the following conditions have been satisfied in
Administrative Agent’s sole discretion on or before the Tenth Amendment Closing
Date:

 

A.Borrowers, Administrative Agent, L/C Issuer and Banks shall have executed and
delivered this Tenth Amendment;

 

B.Borrowers shall have paid to Administrative Agent (for the ratable benefit of
the Banks) an aggregate amount not less than $1,500,000 to be applied against
the principal Loans;

 

C.Borrowers shall have paid to Administrative Agent all fees due and payable
under the Credit Agreement or as otherwise agreed; and

 

D.Administrative Agent shall have received, in form and content satisfactory to
it, such other assurances, certificates, documents or consents (including, to
the extent applicable, consent of any Approved Counterparties in relation to the
Partial Release) related to the foregoing as Administrative Agent may request.

 

VII.          Representations, Warranties and Covenants. Borrowers represent and
warrant to Administrative Agent and Banks that (a) they possess all requisite
Corporate Power and authority to execute, deliver and comply with the terms of
this Tenth Amendment, (b) this Tenth Amendment has been duly authorized and
approved by all requisite Corporate Action on the part of the Borrowers, (c) no
other consent of any Person (other than Administrative Agent and Banks) is
required for this Tenth Amendment to be effective, (d) the execution and
delivery of this Tenth Amendment does not violate their Governing Documentation,
(e) the representations and warranties in each Loan Document to which they are a
party are true and correct in all material respects on and as of the Tenth
Amendment Closing Date as though made on the Tenth Amendment Closing Date, (f)
after giving effect to this Tenth Amendment, they are in full compliance with
all covenants and agreements contained in each Loan Document to which they are a
party, (g) after giving effect to this Tenth Amendment, no Event of Default or
Default has occurred and is continuing, and (h) no exhibit or schedule to the
Credit Agreement is required to be supplemented, amended or modified in
connection with the transactions contemplated by this Tenth Amendment or any
other matters occurring prior to the Tenth Amendment Closing Date. The
representations and warranties made in this Tenth Amendment shall survive the
execution and delivery of this Tenth Amendment. No investigation by
Administrative Agent or any Bank is required for Administrative Agent or any
Bank to rely on the representations and warranties in this Tenth Amendment.

 



 3 

 

 

VIII.       Scope of Amendment; Reaffirmation; Release. All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this Tenth
Amendment. Except as affected by this Tenth Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Tenth Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement. Borrowers hereby reaffirm their
obligations under the Loan Documents to which they are a party to and agree that
all Loan Documents to which they are a party to remain in full force and effect
and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms (as the same are affected by this Tenth Amendment).
BORROWERS HEREBY RELEASE, DISCHARGE AND ACQUIT ADMINISTRATIVE AGENT, L/C ISSUER
AND BANKS FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, REMEDIES,
AND LIABILITIES OF EVERY KIND OR NATURE (INCLUDING WITHOUT LIMITATION, OFFSETS,
REDUCTIONS, REBATES, OR LENDER LIABILITY) ARISING OUT OF ANY ACT, OCCURRENCE,
TRANSACTION OR OMISSION OCCURRING IN CONNECTION WITH THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS PRIOR TO THE TENTH AMENDMENT CLOSING DATE.

 

IX.Miscellaneous.

 

(a)                No Waiver of Defaults. Except as expressly provided herein,
this Tenth Amendment does not constitute (i) a waiver of, or a consent to, (A)
any provision of the Credit Agreement or any other Loan Document, or (B) any
present or future violation of, or default under, any provision of the Loan
Documents, or (ii) a waiver of Administrative Agent’s or any Bank’s right to
insist upon future compliance with each term, covenant, condition and provision
of the Loan Documents.

 

(b)               Form. Each agreement, document, instrument or other writing to
be furnished to Administrative Agent under any provision of this Tenth
Amendment, if any, must be in form and substance satisfactory to Administrative
Agent and its counsel.

 

(c)                Headings. The headings and captions used in this Tenth
Amendment are for convenience only and will not be deemed to limit, amplify or
modify the terms of this Tenth Amendment, the Credit Agreement, or the other
Loan Documents.

 

(d)               Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this Tenth Amendment, including, without limitation, the reasonable
fees and disbursements of Administrative Agent’s counsel.

 

 4 

 

 

(e)                Successors and Assigns. This Tenth Amendment shall be binding
upon and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.

 

(f)                Multiple Counterparts. This Tenth Amendment may be executed
in any number of counterparts with the same effect as if all signatories had
signed the same document. All counterparts must be construed together to
constitute one (1) and the same instrument. This Tenth Amendment may be
transmitted and signed by facsimile or portable document file (pdf). The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on Borrowers, Administrative Agent, L/C Issuer and Banks. Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original; provided that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

 

(g)               Governing Law. THIS TENTH AMENDMENT AND THE OTHER LOAN
DOCUMENTS MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.

 

(h)               Entirety. THIS TENTH AMENDMENT, THE CREDIT AGREEMENT, AND THE
OTHER LOAN DOCUMENTS CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION
26.02(A) OF THE TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER UNDER THIS TENTH
AMENDMENT AND UNDER THOSE OTHER WRITTEN DOCUMENTS AND MAY NOT BE CONTRADICTED BY
EVIDENCE OR PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

 5 

 

 

IN WITNESS WHEREOF, this Tenth Amendment is executed effective as of the Tenth
Amendment Closing Date.

 

BORROWERS:

  

ENERJEX RESOURCES, INC.

  

By: /s/ Douglas M. Wright     Douglas M. Wright     Chief Financial Officer  

 

ENERJEX KANSAS, inc,         By: /s/ Douglas M. Wright     Douglas M. Wright    
Chief Financial Officer  

 

WORKING INTEREST, LLC         By: /s/ Douglas M. Wright     Douglas M. Wright  
  Chief Financial Officer  

 

BLACK SABLE ENERGY, LLC         By: /s/ Douglas M. Wright     Douglas M. Wright
    Chief Financial Officer  

 

Signature Page to Tenth Amendment 

 

 

 

 

BLACK RAVEN ENERGY, INC.

      By: /s/ Douglas M. Wright     Douglas M. Wright     Chief Financial
Officer  

 

- and -

 

ADENA, LLC         By: /s/ Douglas M. Wright     Douglas M. Wright     Chief
Financial Officer  

  

Signature Page to Tenth Amendment 

 

 

 

 

ADMINISTRATIVE AGENT AND L/C ISSUER:

  

TEXAS CAPITAL BANK, N.A.,

as Administrative Agent, IJC Issuer and a Bank

 

By: /s/ Gaby Ramirez     Gaby Ramirez     Vice President  

 

BANKS:

 

TEXAS CAPITAL BANK, N.A.,

as Administrative Agent, I)C Issuer and a Bank

 

By: /s/ Gaby Ramirez     Gaby Ramirez     Vice President  

 

IBERIABANK

 

  By:  

Bryan C. Chapman

Executive Vice President and Energy Lending Manager

 

Signature Page to Tenth Amendment

 

 

 

 

ADMINISTRATIVE AGENT AND L/C ISSUER:

 

TEXAS CAPITAL BANK, N.A.,

as Administrative Agent, UC Issuer and a Bank

 

By:      

Gaby Ramirez

Vice President

 

BANKS:

 

TEXAS CAPITAL BANK, N.A.,

as Administrative Agent, UC Issuer and a Bank

  

By:    

Gaby Ramirez Vice President

 

IBERIABANK

 

  By: /s/ Bryan C. Chapman     Bryan C. Chapman     Executive Vice President and
Energy Lending Manager

 

Signature Page to Tenth Amendment

 

 

 

 

ANNEX A

 

(See attached.)

 

 Annex A 

 

 

ADENA FIELD - 2015 PROJECT COST LIST

 

                       PAY OUT          WELL - REPAIR  PUMP  ZONE  NEG-OIL 
REPAIR COST   OIL PRICE   DAYS  IRR  VENDERS                      (net)        
 

 

1

 

 

STATE C-1

 

 

ESP

 

 

J-SAND

 

 

4

   62,000   $32.00  

 

469

    YETTER WELL SERVICE, ACCELERATED, E-3 SOLUTIONS, WB SUPPLY, POWER PLUS      
                          

 

2

 

 

GEYER A-2

 

 

ESP

 

 

J-SAND

 

 

12

   62,000   $32.00  

 

156

     YETTER WELL SERVICE, ACCELERATED, E-3 SOLUTIONS, WB SUPPLY, POWER PLUS   
                             

 

3

 

 

LAUGHLIN # 2

 

 

ESP

 

 

J-SAND

 

 

10

   62,000   $32.00  

 

188

     YETTER WELL SERVICE, ACCELERATED, E-3 SOLUTIONS, WB SUPPLY, POWER PLUS   
                             

 

4

 

 

HOUGH B-1

 

 

ESP

 

 

J-SAND

 

 

5

   62,000   $32.00  

 

375

     YETTER WELL SERVICE, ACCELERATED, E-3 SOLUTIONS, WB SUPPLY, POWER PLUS   
                             

 

5

 

 

GLENN C-3

 

 

PUMP JACK

 

 

J-SAND

 

 

11

   13,000   $32.00  

 

28

    

 

YETTER WELL SERVICE, WB SUPPLY, TEETER

                                

 

6

 

 

GLENN F-1

 

 

ESP

 

 

J-SAND

 

 

8

   62,000   $32.00  

 

234

     YETTER WELL SERVICE, ACCELERATED, E-3 SOLUTIONS, WB SUPPLY, POWER PLUS   
                             

 

7

 

 

CLAR # 1

 

 

PUMP JACK

 

 

D-WATER FLOOD

 

 

1

   13,000   $32.00  

 

313

    

 

YETTER WELL SERVICE, WB SUPPLY, TEETER

                                

 

8

 

 

HOUGH A-2

 

 

PUMP JACK

 

 

D-SAND

 

 

5

   20,000   $32.00  

 

63

    

 

YETTER WELL SERVICE, WB SUPPLY, TEETER

 

9

 

 

HOUGH A-3

 

 

PUMP JACK

 

 

D-SAND

 

 

5

   20,000   $32.00  

 

63

    

 

YETTER WELL SERVICE, WB SUPPLY, TEETER

TOTAL well repair        56   376,000                                           
 

 

1

  DAVIS #4 - FINISH COMPLETION 

 

ESP

 

 

J-SAND

 

 

10

   165,000   $32.00  

 

31

    YETTER WELL SERVICE,
ACCELERATED, E-3 SOLUTIONS, WB SUPPLY, POWER PLUS

 

2

  GLENN B I-1 - FINISH COMPLETION 

 

ESP

 

 

J-SAND

 

 

10

   165,000   $32.00  

 

31

     YETTER WELL SERVICE, ACCELERATED, E-3 SOLUTIONS, WB SUPPLY, POWER PLUS
TOTAL FINISH COMPLETION     20   330,000                                        
     D WELL - ACID JOBS  PUMP  ZONE  NEG-OIL  REPAIR COST   OIL PRICE   DAYS 
IRR   VENDERS    GEYER B-1  PUMP JACK  D-SAND  10   20,000   $32.00   31   
YETTER WELL SERVICE, WB SUPPLY, TEETER TOTAL ACID JOBS        10   20,000       
        

 

ADDITIONAL WORK NEEDED IN ADENA FIELD - NO INCREASE IN PRODUCTION

 

   COMBUSTORS FOR COGCC REG 7                   

LEED MANUFACTORS, TEETER,WB SUPPLY

                                      1  ADENA J- BATTERY            30,000  
             2  HOUGH D BATTERY            25,000                   3  GEYER B-1
BATTERY            25,000                   4  D-WATERFLOOD            25,000  
                TOTAL COMBUSTERS            105,000                           
                             HOUGH 157 CONVERSION TO INJECTION         10,000  
       

TEETER,WB SUPPLY

                                       REPLACE PRODUCTION PIPELINE FROM LACT
UNIT            5,000             

TEETER,WB SUPPLY

     AJU W-53 FAILED MIT REPAIR            25,000              YETTER WELL
SERVICE, ACCELERATED, E-3 SOLUTIONS, WB SUPPLY, POWER PLUS      INJECTION WELL -
5 YR MIT DUE ON 7 WELLS            21,000              YETTER WELL SERVICE,
ACCELERATED, E-3 SOLUTIONS, WB SUPPLY, POWER PLUS      COGCC REQUIREMENT TO MIT
28 WELLS PER YEAR (THIS YEAR ONLY)            140,000             

 

YETTER WELL SERVICE, ACCELERATED, E-3 SOLUTIONS, WB SUPPLY, POWER PLUS

     TOTAL MISC ADDITIONAL           201,000                      GRAND TOTAL   
       1,032,000                  

 



 

 

 



RANK  DEEP PROSPECT  ACRES - CLOSURE  HEIGHT  AMI - ACRES  LEASED (GROSS/NET) 
UNLEASED  CRITICAL LEASE NEEDED  COST ESTIMATE @ $25/ACRE   NEW ACTIVITY 
COMMITTED - OFFERED/SPENT  COMMENT  DRILL SITE(S)  DETAIL ON LEASES NEEDED      
                                     1  AMHERST #1 & #2  3,150  75-100  4,800 
3,200/3,144  1,656  Two 160 acre Tracts  $16,000   Leased 80 acres @ $20/acre.
Offers out on  will commit $6000/$1600  2 WELLS EARN UNDER 4,800 ACRE AMI  2
DRILL SITES - LEASED  Critical lease(s) in SE/4 Section 21. 20 acres of which
may be difficult (S/2N/2SE/4 -Heereman Family Trust). Remaining downdip open
leasehold can wait until we have drilling data. Need an additional 160 acre
tract Section 9 -(Isochron thin)                                            2 
S. AMHERST #3  600  80  1,240  1,080/1,000  160  160 ACRES & FARMOUT  $4,000  
Made offers on 160 acres - waiting on  will commit $4000/ $0  1 WELL EARNS UNDER
1240 ACRE AMI  DRILL SITE LEASED - NEED 160 ACRES OFFSET                        
                    Critical lease(s) in NW/4 Section 21 - shouldn't be a
problem. Very critical to get deal with Omimex, preferably a Farmout. Plan to
contact Omimex after we get more information about S. Amherst Prospect 3  E.
HIGHLANDS #4  310  80  800  640/640  160  Probably will need to lease  $8,000  
Made offer on 320 acres - waiting on  will commit $8000/$0  1 WELL EARNS UNDER
800 ACRE AMI  DRILL SITE LEASED                                            
Critical leases in E/2 Section 34 and W/2 Section 35 may be open? If / when we
get these                                            4  S. AMHERST #4  830  50 
1,760  800/592  656  656  $20,425   Offers out on 817 acres - 208 acres leased 
will commit $20,425/ $4160  1 WELL EARNS UNDER 1760 ACRE AMI  MAJORITY OF
PROSPECT NEEDS TO BE LEASED                                               5  NE
AMHERST AMHERST UNLEASED AREA EAST OF  1,390  75-100  NA  0/0  2560  2560 
$64,000   Checked ownership - appears to be entirely  waiting on budget
approval        This Amherst East structure has drawn the attention of our new
partners….Should have this                                               MAIN
STRUCTURE                                                                      
           5  W. HIGHLANDS #5  500  80  1,400  400/400  1,000  320 ACRES 
$8,000         1 WELL EARNS UNDER 1,400 ACRE AMI  DRILL SITE LEASED - NEED 320
ADDITIONAL ACRES  Need two key 160 acre tracts (SE/4 Section 19 and NE/4 Section
31). Additional leaseing                                            6  STATELINE
#6  720  55  1,520  0/0  1,520  480 ACRES  $12,000         1 WELL EARNS UNDER
1,520 ACRE AMI  DRILL SITE NOT LEASED NEED MINIMUM OF 420 ACRES  This is a nice
structure but is entirely unleased. lease summarynot avaliable at this time. We
                                           7  S. AMHERST #5  580  50  1,120 
800/800  320  320 ACRES  $8,000         1 WELL EARNS UNDER 1,120 ACRE AMI  DRILL
SITE LEASED - NEED A MINIMUM OF 320 ACRES  This is a lower relief structure
close to the Hansen well that was drilled to basement (had

 

 

 

  

ANNEX B

 

(See attached.)

 

Annex B 

 

 

 

Partial Release

 

THIS PARTIAL RELEASE (“Partial Release”), dated effective August 12, 2015 (the
“Effective Date”), is by TEXAS CAPITAL BANK, N.A., a national banking
association (the “Mortgagee”), whose mailing address is One Riverway, Suite
2100, Houston, Texas 77056 to ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.),
a Nevada corporation (“EnerJex Kansas”) and WORKING INTEREST, LLC, a Kansas
limited liability company (“Working Interest”, together with EnerJex Kansas,
each a “Mortgagor”, and collectively, the “Mortgagors”). Capitalized terms used
but not defined herein shall have the meaning given such terms in the Credit
Agreement (as defined below).

 

WHEREAS, ENERJEX RESOURCES, INC., a Nevada corporation (“EnerJex Resources”),
Mortgagors, BLACK SABLE ENERGY, LLC, a Texas limited liability company (“Black
Sable”), BLACK RAVEN ENERGY, INC., a Nevada corporation (“Black Raven”), ADENA,
LLC, a Colorado limited liability company (“Adena”, and together with EnerJex
Resources, Black Sable, Black Raven and Mortgagors, collectively, the
“Borrowers”), each of whose mailing address is 4040 Broadway, Suite 508, San
Antonio, Texas 78209, the Banks and Mortgagee, as Administrative Agent for
itself and the Banks (collectively, the “Lenders”), entered into that certain
Amended and Restated Credit Agreement dated October 3, 2011, as hereafter
amended from time to time (the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, Mortgagors executed in favor of
Mortgagee, any other Collateral Documents, those certain Mortgages, recorded as
set forth on Exhibit A attached hereto (the “Subject Mortgages”); and

 

WHEREAS, the Subject Mortgages (i) secure, in part, certain indebtedness owed by
Mortgagors to Mortgagee under the Credit Agreement, more particularly described
and defined in the Subject Mortgages as “Secured Indebtedness” and (ii) cover
those certain oil, gas and/or minerals leases, wells and other assets and rights
of Mortgagor, more particularly described and defined in the Subject Mortgages
as the “Mortgaged Property.”

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Mortgagee and Mortgagors, the Mortgagee
hereby partially releases the liens and security interests under the Subject
Mortgages INSOFAR AND ONLY INSOFAR as to those liens and security interests
cover those certain oil and gas leases described on Exhibit B attached hereto
(the “Affected Leases”) and the interests of Mortgagors in the other assets
associated with the Affected Leases (collectively, with the Affected Leases, the
“Released Interests”).

 

NOTWITHSTANDING THE FOREGOING, IT IS SPECIFICALLY UNDERSTOOD THAT THIS IS A
PARTIAL RELEASE OF THE SUBJECT MORTGAGES ONLY, AND MORTGAGEE DOES EXPRESSLY
RESERVE AND RETAIN ALL OF ITS LIENS, SECURITY INTERESTS AND OTHER RIGHTS UNDER
THE SUBJECT MORTGAGES AS TO ALL OF THE MORTGAGED PROPERTY OTHER THAN THE
RELEASED INTERESTS. THE SUBJECT MORTGAGES ARE NOT OTHERWISE MODIFIED OR AMENDED.
EACH MORTGAGOR DOES HEREBY ADOPT, RATIFY AND CONFIRM THE SUBJECT MORTGAGES, AS
PARTIALLY RELEASED HEREBY, IN ALL

 

 1 

 

 

RESPECTS. THIS PARTIAL RELEASE IN NO MANNER AFFECTS THE OBLIGATIONS OF ANY
MORTGAGOR TO PAY THE SECURED INDEBTEDNESS AND PERFORM ITS OTHER OBLIGATIONS
SECURED BY THE SUBJECT MORTGAGES ACCORDING TO THEIR TENOR AND EFFECT. THIS
PARTIAL RELEASE IS MADE WITHOUT ANY REPRESENTATION OR WARRANTY BY MORTGAGEE THAT
MORTGAGEE IS THE HOLDER OF ANY LIENS, SECURITY INTERESTS OR OTHER RIGHTS IN AND
TO THE MORTGAGED PROPERTY INCLUDING THE RELEASED INTERESTS.

 

(Signature and Acknowledgment Page Follows)

 

 2 

 

 

IN WITNESS WHEREOF, the said Mortgagee has caused these presents to be signed by
its duly authorized representative as of the date set forth in the notary block
below but effective for all purposes as of the Effective Date.

 

MORGTAGEE:

 

Texas capital bank, n.a, 

a national banking association



 

By:             Gaby Ramirez   Vice President  

 

STATE OF TEXAS ) ) ss.   COUNTY OF HARRIS )

 

BE IT REMEMBERED, That on this day of August, 2015 before me the undersigned, a
Notary Public in and for said County and State appeared Gaby Ramirez, Vice
President of Texas Capital Bank, N.A., a national banking association, who is
personally known to me to be the person who executed the within instrument of
writing on behalf of said banking association and duly acknowledged the
execution of the same to be the free act and deed of said banking association.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal the day and year above written.

  

        Notary Public My Commission Expires:  

 

________________________

 

Signature Page to Partial Release

 

 

 

 

Exhibit A

 

Subject Mortgages

  

1.Amended and Restated Mortgage, Security Agreement, Financing Statement and
Assignment of Production and Revenues dated July 3, 2008 from EnerJex Kansas, as
mortgagor, to Mortgagee, and recorded as follows:

 

State   County   Recording Information Kansas   Franklin  

July 17, 2008

Book 466, Page 483

    Miami  

July 17, 2008

Instrument No. 2008-03928

 

2.Second Amended and Restated Mortgage, Security Agreement, Financing Statement
and Assignment of Production and Revenues dated October 3, 2011 from EnerJex
Kansas, as mortgagor, to Mortgagee, and recorded as follows:

 

State   County   Recording Information Kansas   Franklin  

October 13, 2011

Instrument No. 3453

Book 507, Page 711

    Miami  

October 11, 2011

Instrument No. 2011-03956

 

as amended by

 

(a)First Amendment to Second Amended and Restated Mortgage; Ratification of
Liens; and Release of Liens dated effective as of December 14, 2011 from EnerJex
Kansas, as mortgagor, to Mortgagee, and recorded as follows:

 

State   County   Recording Information Kansas   Franklin  

December 29, 2011

Instrument No. 4432

Book 510, Page 470

    Miami  

October 11, 2011

Instrument No. 2011-03956

 

as further amended by

 

(b)Master Amendment, to and Ratification of, Collateral Documents dated
effective as of August 13, 2014 among Borrowers and Mortgagee and recorded as
follows:

 

 Exhibit A – Page 1 

 

 

State   County   Recording Information Kansas   Franklin  

August 21, 2014

Instrument No. 201402805

Book 270, Page 488

    Miami  

August 21, 2014

Instrument No. 2014-03539

 

3.Amended and Restated Mortgage, Security Agreement, Financing Statement and
Assignment of Production and Revenues dated October 3, 2011 from Working
Interest, as mortgagor, to Mortgagee, and recorded October 13, 2011 with the
Franklin County, Kansas Register of Deeds under Instrument No. 3451, at Book
507, Page 665.

 

as amended by

 

(a)First Amendment to Amended and Restated Mortgage, Security Agreement,
Financing Statement and Assignment of Production and Revenues dated December 31,
2012 from Working Interest, as mortgagor, to Mortgagee, and recorded February 6,
2013 with the Franklin County, Kansas Register of Deeds under Instrument No.
481, at Book 525, Page 788.

 

4.Mortgage, Security Agreement, Financing Statement and Assignment of Production
and Revenues dated effective as of December 31, 2012 from Working Interest, as
mortgagor, to Mortgagee and recorded as February 6, 2013 with the Miami County,
Kansas Register of Deeds under Instrument No. 2013-00673.

 

[END OF EXHIBIT A]

 

 Exhibit A – Page 2 

 

 

Exhibit B

 

Affected Leases

 

Lease Name   Prospect   Legal Description   Section   Township   Range   County
  State   Acres   Net Revenue
Interest   Working
Interest   Book   Page Carter A   Rantoul   E/2 SW/4, SW/4 SW/4, E/2 NW/4, W/2
NE/4   17   18S   21E   Franklin   Kansas   280   0.80500000   1.00000000   79  
161                                                   Carter B   Rantoul   E/2
E/2   18   18S   21E   Franklin   Kansas   160   0.80500000   1.00000000   79  
161                                                   Needham   Rantoul   W/2
NW/4, NW/4 SW/4   17   18S   21E   Franklin   Kansas   120   0.80500000  
1.00000000   79   395                                                   Orser  
Rantoul   E/2 NW/4, SW/4 NW/4   8   18S   21E   Franklin   Kansas   120  
0.80500000   1.00000000   91   427                                              
    Dreher   Rantoul   S/2 SE/4   8   18S   21E   Franklin   Kansas   80  
0.79750000   1.00000000   95   351                                              
    Howell-Fee   Rantoul   E/2 SW/4   8   18S   21E   Franklin   Kansas   80  
0.79750000   1.00000000   137   249                                            
      Howell-Gorges   Rantoul   E/2 SW/4 (part, 62 acres), SE/4 (part, 60 acres)
  1   18S   21E   Miami   Kansas   122   0.79750000   1.00000000   345   157    
                                              Russel   Rantoul   W/2 SE/4   17  
18W   21E   Franklin   Kansas   80   0.80000000   1.00000000   88   117        
                                          Johnston   Rantoul   E/2 SE/4   17  
18S   21E   Franklin   Kansas   80   0.80000000   1.00000000   88   485        
                                          Mauslein   Rantoul   S/2   9   16S  
21E   Franklin   Kansas   320   0.35000000   0.40000000   255   286

  

[END OF EXHIBIT B]  

 

 Exhibit B – Page 1 





